Citation Nr: 0205415	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-36 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to 
October 1944.  The appellant is the veteran's surviving 
spouse.  

In an August 1991 decision, the Board of Veterans' Appeals 
(Board) denied the appellant's original claim of service 
connection for the cause of the veteran's death.  

This appeal initially came to the Board from a July 1995 
decision by the RO that determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for the cause of the veteran's death.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

In May 1997, the Board determined that new and material 
evidence had been submitted to reopen the claim and remanded 
the case to the RO for additional development of the record.  
In a decision promulgated in May 1999, the Board denied the 
claim of service connection for the cause of the veteran's 
death.  

The appellant appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 
2001 Order, the Court vacated the Board's May 1999 decision 
and remanded the case to the Board for readjudication.  In 
September 2001, the Board remanded the case to the RO for 
additional development.  



FINDINGS OF FACT

1.  The veteran's death in May 1990 was caused by end-stage 
ischemic cardiomyopathy that was first clinically 
demonstrated many years after his period of active service 
during World War II.  

2.  There is no convincing evidence to show that the 
veteran's ischemic cardiomyopathy developed as the result of 
any event in service.  

3.  The fatal ischemic cardiomyopathy is not shown to have 
been caused or aggravated by the veteran's service-connected 
nephrolithiasis.  

4.  A service-connected disability is not shown to have 
caused or contributed materially in producing the veteran's 
death.  



CONCLUSIONS OF LAW

1.  The veteran's ischemic cardiomyopathy was not due to 
disease or injury which was incurred in or aggravated by 
active service; nor may it be presumed to have been incurred 
in service; nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5108, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.312 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

The veteran served on active duty from September 1940 to 
October 1944.  His service medical records do not show any 
complaint, clinical finding or diagnosis of hypertension or 
ischemic cardiomyopathy.  

On an October 1944 evaluation, during service, the veteran's 
blood pressure was noted to be 118/88.  The veteran received 
a Medical Discharge from service in October 1944 based on a 
diagnosis of chronic right nephrolithiasis, cause unknown.  

In a November 1944 decision, the RO granted service 
connection and assigned a 10 percent rating for chronic right 
nephrolithiasis.  (Nephrolithiasis remained the veteran's 
sole service-connected disability throughout his life.)  

The VA medical records dated in the 1940s and 1950s reflect 
examination and treatment chiefly for the veteran's right 
kidney disorder.  These records reflect no findings or 
diagnosis of hypertension or heart disease.  

In a May 1950 decision, the RO assigned a 30 percent rating 
for the service-connected nephrolithiasis (the RO also 
granted a temporary 100 percent rating, from March to April 
1950, based on hospital treatment).  

In August 1978, the RO received a report of an attending 
physician (N.B. Harbold, M.D.), indicating that the veteran 
had been hospitalized in April 1978 for acute anterior 
myocardial infarction.  The report also indicates that the 
veteran was seen in June 1978 for complaints of chest pains.  
At that time, his blood pressure reading was 122/84 with no 
postural drop, and carotid arteries were normal to palpation 
and auscultation.  X-ray studies of the chest were normal.  
The diagnosis was that of arteriosclerotic coronary artery 
disease.  

The report further indicates that the veteran underwent 
cardiac catheterization on July 24, 1978 and coronary artery 
bypass surgery on July 27, 1978.  In reports dated in 
September and October 1978, Dr. Harbold describes the 
cardiovascular treatment received by the veteran in June and 
July 1978.  

The VA outpatient treatment reports, dated from July 1980 to 
September 1980, reflect treatment for various complaints, 
chiefly for left clavicle pain following open-heart surgery 
in 1978.  Two reports dated in September 1980 reflect mild 
urinary complaints.  One report indicates decreased urinary 
stream and some nocturia.  The veteran's blood pressure 
reading was that of 160/80.  

Another report indicates a complaint of a mild pressure 
sensation in the supra-pubic area.  There was no dysuria or 
frequency.  The veteran was also apprehensive about his 
kidney disease being related to heart surgery and of a flare-
up of bacteria in his left shoulder.  At that time, his blood 
pressure reading was 140/76.  All laboratory tests were 
within normal limits, except for rare red blood cells in the 
urine.  The assessment was that of hypochondria with multiple 
somatic complaints.  

In November 1980, the RO received the veteran's claim for an 
increase in a 30 percent rating for the service-connected 
nephrolithiasis.  He reported that he had received VA 
treatment for his kidney condition in approximately September 
1980.  

An April 1981 VA examination report reflects a history of in-
service kidney stones with nephroureteral lithotomy and no 
recurrence.  

In a May 1981 decision, the RO denied the claim for an 
increase in the 30 percent rating for service-connected 
nephrolithiasis.  

The private treatment reports dated from 1988 to 1989 show 
that the veteran received treatment for left shoulder and 
chest pains.  In November 1988, an electrocardiogram (ECG) 
was normal.  In April 1989, the veteran was hospitalized for 
evaluation of left shoulder and chest discomfort.  On 
evaluation, his blood pressure reading was 134/80.  An ECG 
revealed an old infarction and anterior wall myocardial 
infarction that had preceded the bypass surgery.  The 
impression was that of unstable angina.  A cardiac 
catheterization confirmed arteriosclerotic coronary artery 
disease.  

In May 1989, the veteran's blood pressure reading was 140/78 
in the right arm (in the supine position) and 138/70 in the 
right arm (standing).  An ECG that month did not show much 
change.  In June 1989, he was doing well with no chest or arm 
pains.  In July 1989, he reported no chest discomfort or 
significant shortness of breath.  His blood pressure reading 
was 104/70, and his medications were continued.  In August 
1989, he felt good and had only rare chest pain.  His blood 
pressure reading was 118/64.  

In October 1989, the veteran was noted to be doing well 
except for intermittent substernal chest discomfort.  At that 
time, his medication included Lopid, Glucotrol, Ascriptin, 
Mexitil, Capoten, Isordil, Lasix, Micro-K, and a prescription 
for a nitroglycerin patch.  His blood pressure reading in 
October 1989 was 132/70.  

The VA outpatient treatment reports dated from October 1989 
to January 1990 show treatment for several disabilities, 
including diabetes mellitus.  An October 1989 treatment 
report reflects that the veteran complained of increased 
chest pain and was treated with nitroglycerin, which helped.  
His blood pressure reading was 110/50.  

In a January 1990 statement, F. Scott Valeri, M.D., reported 
that the veteran had suffered from severe coronary artery 
disease and dilated ischemic cardiomyopathy.  He stated that 
the veteran had unstable angina and was not a candidate for 
surgery or angioplasty.  The doctor also felt that, due to 
the severity of his angina, the veteran should discontinue 
driving to VA for his medications.  

In a March 1990 decision, the RO denied a claim of an 
increase in the 30 percent rating for the service-connected 
nephrolithiasis.  The veteran appealed this decision to the 
Board.  

In an April 1990 statement, Alexander B. Snyder, M.D., 
indicated that the veteran's current medical problems 
revolved around his diabetes mellitus, arteriosclerotic heart 
disease and hypertension.  The doctor stated that there 
"might well be at least some cause and effect as far as the 
hypertension was concerned in reference to kidney and chronic 
renal stones."  

The doctor stated that, in regards to a specific connection 
pertaining to the heart, he was unable to make a claim as 
none of the other physicians had at that point.  He stated 
that he had only followed the veteran for the last eight 
years and did not absolutely know of a connection per se.  
The doctor stated, however, that "hypertension certainly 
[could] be attributable to the renal lithasis."

In a May 1990 decision, the RO denied the claim for an 
increase in the 30 percent rating for the service-connected 
nephrolithiasis.  

In a May 1990 statement, the veteran contended that many 
medical problems, to include hypertension, have arisen from 
his service-connected kidney condition.  

The private medical records dated in May 1990 from Mercy 
Hospital and Union Memorial Hospital show that the veteran 
complained of having recent dizziness and angina with 
exertion.  He was hospitalized following a syncopal episode 
(he had apparently been experiencing near syncopal episodes 
occurring suddenly over the past month).  

On evaluation, his blood pressure reading was 130/80 and the 
lungs were clear to auscultation and percussion.  The veteran 
had a Holter monitor placed in order to rule out a 
ventricular arrhythmia as well as bradyarrhythmias (such were 
found to be insignificant).  His complaints of right flank 
pain prompted further studies.  A renal ultrasound was 
negative except for a benign cyst.  A kidney, ureter, bladder 
(KUB) study was negative.  An intravenous pyelogram (IVP) was 
not performed due to a history of dye allergy.  

It was felt that the veteran had mild bladder outlet 
obstruction due to the prostate.  It was also felt that his 
episodes of near syncope were related to medication and due 
to hypotension and not to an arrhythmia.  He was discharged 
after three days in good condition with a diagnosis of 
episode of syncope possibly secondary to hypotension due to 
medications.  Later on the day of his discharge, the veteran 
collapsed at home and expired during ambulance transport to 
the hospital.  

The Certificate of Death indicates that the veteran died in 
May 1990, at the age of 68.  The immediate cause of death was 
reported as sudden death due to or as a consequence of end-
stage ischemic cardiomyopathy.  The certificate does not 
indicate whether an autopsy was performed or the approximate 
time interval between onset and death.  

In June 1990, the RO received the appellant's claim for 
service connection for the cause of the veteran's death.  

In a September 1990 hearing at the RO before a Hearing 
Officer, the appellant testified that she and the veteran had 
married in July 1944.  She recalled that the veteran was 
discharged from service as a result of his kidney disorder, 
that he had had a heart attack in 1978, and that prior to 
that time, he had been under a lot of stress and had suffered 
from hypertension.  She stated that the veteran had 
complained of pain in his right side and that at the time of 
his death in May 1990 he was still complaining of the pain in 
his right side.  

The appellant stated that she remembered no complaints of 
dizziness or fatigue prior to the veteran's heart attack in 
1978, but that between the time of his separation from 
service and 1978, the veteran had been taking medications for 
blood in his urine and hypertension.  She stated her belief 
that the veteran suffered from hypertension back in 1976.  
The appellant's daughter testified that she recalled the 
veteran's problem with blood in the urine.  

During the hearing, the appellant submitted private treatment 
records dated from August 1976 to May 1990 (most of which 
were previously reported and discussed hereinabove).  Among 
these records is an insurance application completed by the 
veteran in August 1976, wherein he reported that he had never 
received treatment or medication for blood, heart, veins or 
arteries.  

The medical records show that the veteran's blood pressure 
readings at that time were 154/86 and 150/86.  The records 
also reflect that the veteran underwent bypass surgery in 
July 1978 and that he thereafter received continuous follow-
up evaluation for coronary artery disease.  The reports also 
show that, in 1990, the veteran was taking ASA, Cardene 
(nicardipine HCL), Capoten, Glucotrol, Isordil, Lasix, Lopid, 
Mexitil, Micro K, and using nitroglycerin patches.  

Also received by the RO in September 1990 were private 
treatment reports dated from April 1989 to May 1990, 
consisting of documents previously discussed hereinabove, 
including medical statements from Dr. Valeri and Dr. Snyder.  
Also received was a copy of an October 1954 VA medical 
statement (about the cause of kidney stones).

In August 1991, the Board denied the appellant's original 
claim of service connection for the cause of the veteran's 
death.  The Board also denied claims of service connection 
for arteriosclerotic coronary artery disease with essential 
hypertension for the purpose of accrued benefits, and a 
rating in excess of 30 percent for the service-connected 
nephrolithiasis for the purpose of accrued benefits.  

In March 1995, the RO received private medical records dated 
from August 1947 to September 1979, which were reportedly 
from the office of Dr. Eugene Hamer, the now-deceased 
personal physician of the veteran.  These records reflect 
treatment for a variety of complaints as well as charges and 
payments made for each office visit.  

A treatment note dated in July 1977 indicates that the 
veteran had complained of chest pain; there were no pertinent 
findings, diagnosis of elevated blood pressure readings, or 
heart disease noted.  In November 1977, his blood pressure 
reading was 130/80.  In April 1978, the veteran complained of 
chest pain radiating to the left arm; the pertinent diagnosis 
was that of acute lateral wall myocardial infarction.  

Also in March 1995, the RO received written statements from 
two registered nurses who had worked for Dr. Eugene Hamer for 
more than 20 years.  Both nurses recalled that Dr. Hamer had 
treated the veteran for blood pressure problems.  One of the 
nurses, who had worked for the doctor for the period of 1946 
to 1974, recalled giving the veteran shots for pain prior to 
and following surgery.  

In a September 1995 statement, Alexander Snyder, M.D., 
reported that the veteran was released from military service 
in October 1944 with a diagnosis of chronic nephrolithiasis 
on the right, cause unknown, and further noted that the 
veteran had subsequently developed fairly severe 
hypertension, requiring significant medical regimen.  The 
doctor added that the veteran then developed cardiomyopathy 
secondary to his hypertension and that he had subsequently 
died from his cardiomyopathy in a sudden syncopal episode and 
congestive heart failure.  

The doctor noted that he, along with Dr. Scott Valeri, 
managed the veteran's medical care for his last eight years 
of life.  Dr. Snyder opined that the veteran's chronic 
nephrolithiasis "could have well contributed to his 
hypertension, which in turn caused his death."  

In a September 1995 statement, the appellant contended that 
the veteran's service-connected nephrolithiasis directly or 
indirectly contributed to his death.  She also claimed that 
the veteran's medications could cause severe hypertensive 
response and thus contributed towards his death.  

At a January 1996 hearing at the RO before a Hearing Officer, 
the appellant testified that the veteran's service-connected 
kidney stones contributed to the development of hypertension, 
which was a factor in his death.  She stated that the veteran 
had never had any heart problems until his heart attack in 
1978 and did not receive any treatment for his heart while 
under the care of Dr. Hamer.  She stated that, when the 
veteran began receiving treatment from Dr. Snyder and Dr. 
Valeri, it was felt that his service-connected kidney 
condition could have been associated with his hypertension 
and cardiovascular disease, which eventually led to his 
demise.  At the hearing, the appellant submitted additional 
treatment reports concerning the veteran.  

In February 1996, the RO received an undated, unsigned 
prescription note purportedly annotated by Dr. Snyder, upon 
which he drew a diagram indicating that chronic kidney stones 
could contribute to the development of high blood pressure 
which, in turn, could cause heart disease and congestive 
heart failure and sudden death.  

In May 1997, the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for the cause of the veteran's death.  

The Board then remanded the case to the RO with an 
instruction to obtain a VA medical opinion as to whether it 
is at least as likely as not that the veteran's service 
connected disability or medications used to treat his 
service-connected disability was related to the heart disease 
that caused his death.  

In a December 1997 report, a VA doctor noted that he had 
reviewed the veteran's claims folder and history of 
nephrolithiasis in service.  The doctor found that the 
nephrolithiasis was essentially asymptomatic from 1950.  
Except for an abnormal urinalysis in 1980, all kidney 
function tests were noted to have been normal with no 
evidence of renal disease whatsoever.  

The doctor also found that there was no reference to renal 
disease in any of the correspondence between the doctors 
taking care of the veteran during his multiple 
hospitalizations and procedures for his heart problems.  The 
doctor noted the veteran's history of myocardial infarction 
in 1978 leading to coronary bypass surgery.  He found that, 
at that time, there was no record of hypertension or active 
kidney disease, although the record did indicate 
hyperlipidemia which, the doctor reported, was a positive 
factor in coronary artery disease and atherosclerosis.  

The doctor also acknowledged that active heart treatment 
included a number of medications which could have the effect 
of lowering blood pressure.  The doctor noted that the 
veteran suffered a second heart attack in 1989, and he found 
that, at that time, there was no record of hypertension or 
any type of renal disease.  He also noted that there was no 
evidence on the cardiograms of hypertensive changes or X-ray 
findings suggestive of an enlarged heart secondary to 
hypertension.  

The VA doctor concluded that there was no evidence to support 
a contention that the veteran suffered continuing kidney 
disease of any type and that he could find no evidence to 
support a diagnosis of hypertension and hypertensive heart 
disease.  

In a January 1998 addendum, the doctor further found that, 
based on a finding of no active hypertension or renal disease 
at the time of death, there was no etiological relationship 
between the service-connected nephrolithiasis, and/or any 
medication used to treat that disorder, and the condition 
that caused the veteran's death.  

In a May 2000 statement, the appellant argued that service 
connection was warranted for the cause of the veteran's death 
and that proper weight had not been accorded to the September 
1995 statement of Dr. Snyder who opined that the veteran's 
nephrolithiasis could have well contributed to his 
hypertension which in turn caused his death.  

In an August 2001 letter, the Board informed the appellant 
that she may submit additional argument and evidence in 
support of her appeal.  Later that month, she responded that 
she did not have any additional evidence or comments to 
provide.  

In September 2001, the Board remanded the case to the RO for 
additional development.  

In an October 2001 letter, the RO informed the appellant 
about a new law, the Veterans Claims Assistance Act of 2000 
(VCAA), which obligates the VA to notify her about her claim 
(e.g., what evidence is required to establish service-
connected death benefits) and to assist her in obtaining 
evidence for her claim.  The RO also informed her what 
evidence has been obtained in support of her appeal, what she 
could do to help with her appeal, and what information or 
evidence was still needed for her appeal.  

In an October 2001 statement, the appellant responded that 
she did not have any other medical records, personal 
statements, etc. to furnish pertinent to her appeal.  She 
asked that a decision be made based on the evidence of 
record.  


II.  Legal Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in July 1995), Statement of the Case (in 
August 1995), Supplemental Statements of the Case (in January 
1996, September 1996, January 1999, and November 2001), and 
in a letter (in October 2001), the RO has notified her of the 
evidence needed to substantiate her claim.  

The RO has also made reasonable efforts to assist the 
appellant in obtaining evidence for her claim, to include 
requesting medical records to which she has referred (i.e., 
from private medical providers).  The RO has sought and 
obtained a medical opinion in December 1997 regarding the 
issue at hand.  Additionally, the RO has provided the 
appellant with the opportunity for a hearing, which was 
conducted in January 1996.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular-renal disease, including 
hypertension, if manifest to a compensable degree within the 
year after active service.  (A note indicates that the term 
cardiovascular-renal disease applies to combination 
involvement of the type of arteriosclerosis, nephritis, and 
organic heart disease, and because hypertension is an early 
symptom long preceding the development of those diseases in 
their more obvious forms, a disabling hypertension within the 
one-year period will be given the same benefit of service 
connection as any of the chronic diseases listed.)  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran served on active duty from 1940 to 1944, when he 
was discharged based on a diagnosis of chronic right 
nephrolithiasis.  During his lifetime, his sole service-
connected disability was nephrolithiasis.  He died in 1990, 
many years after his active duty.  

The veteran's 1990 Death Certificate shows that the immediate 
cause of death was sudden death due to or as a consequence of 
end-stage ischemic cardiomyopathy.  There is no evidence that 
this disease was present in service or manifested within one 
year of separation from service.  

The records show that the veteran had a history of coronary 
artery disease and that such disability was not manifest 
until the 1970s.  There is no medical evidence linking it to 
any incident of service.  The underlying cause of death, end-
stage ischemic cardiomyopathy, was non-service-connected.  
The crux of this claim is whether the veteran's fatal 
ischemic cardiomyopathy is the result of the service-
connected nephrolithiasis.

The appellant contends that the veteran's service-connected 
nephrolithiasis was a contributory cause of death in that it 
contributed towards the development of hypertension which she 
claimed was a factor in his death.  She also claimed that the 
veteran's medications caused a severe hypertensive response 
which led to his death.  The appellant's own statements are 
not cognizable evidence, since she is a layman and lacks 
competence to give a medical opinion on such matters.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The record contains private and VA medical opinions and 
terminal hospital records which are particularly pertinent to 
the issue at hand.  In April 1990 (prior to the veteran's 
death), Dr. Snyder stated that the veteran's medical problems 
revolved around arteriosclerotic heart disease and 
hypertension, opining that there "may" be some cause and 
effect between kidney and chronic renal stones (renal 
lithiasis) on the one hand and hypertension on the other hand 
(the doctor could not make a similar claim in reference to 
the heart disease).  

In September 1995, Dr. Snyder stated that the veteran 
developed cardiomyopathy which was the cause of the veteran's 
death and that the cardiomyopathy was secondary to 
hypertension (which he noted had developed subsequent to 
service and required significant medical intervention).  He 
further opined that the veteran's chronic nephrolithiasis 
"could have well contributed" towards the hypertension 
which caused his death.  

In February 1996, the appellant also submitted a medical 
prescription form, purportedly annotated by Dr. Snyder, 
showing that chronic kidney stones could contribute to 
increased blood pressure which, in turn, could lead to heart 
disease and cardiac failure.  

Dr. Snyder acknowledged that he treated the veteran for his 
last eight years of life, but there is no indication that the 
doctor had the benefit of the veteran's entire medical file, 
including records back to service, when he rendered his 
opinions.  Moreover, Dr. Snyder's statements to the effect 
that, at some point following service, the veteran had 
developed hypertension (which he indicated had a possible 
relationship to his nephrolithiasis) are not substantiated by 
the medical records which do not actually indicate a 
diagnosis of hypertension.  

The terminal records from Mercy Hospital and Union Memorial 
Hospital in May 1990 confirm that the veteran died suddenly 
after being discharged earlier in the day from the hospital 
where he had undergone treatment for treatment of severe 
cardiovascular disease.  The records of his hospitalization 
do not reference either hypertension or nephrolithiasis (the 
veteran was merely noted to have a benign right renal cyst).  

In December 1997, a VA doctor undertook a comprehensive 
review of the historical records, finding that the veteran's 
service-connected nephrolithiasis had been essentially 
asymptomatic from 1950 and that there was no evidence to 
support a diagnosis of hypertension and hypertensive heart 
disease.  The doctor concluded that there was no etiological 
relationship between the service-connected nephrolithiasis, 
and/or any medication used to treat that disorder, and the 
condition that caused the veteran's death.  

After careful review, the Board finds the VA doctor's opinion 
to be more persuasive than Dr. Snyder's statements, 
particularly given that the VA opinion was based on a review 
of historical records and provides more detailed rationale 
for the conclusions.  

Also, the VA doctor's opinion is substantiated by the medical 
records, whereas Dr. Snyder's conclusion regarding the 
veteran's development of hypertension is not borne out by 
actual clinical records.  

The Board concludes that the weight of the credible evidence 
demonstrates that the underlying cause of death (end-stage 
ischemic cardiomyopathy) began many years after service and 
was not caused by any incident of service, including 
nephrolithiasis.  

The underlying cause of death is non-service-connected, and 
the requirements of service connection for the cause of the 
veteran's death have not been met.  

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

